This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,338

 5 JOSE OROZCO-LUJAN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Daniel Viramontes, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 D. Eric Hannum
13 Albuquerque, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 GARCIA, Judge.

17   {1}    Defendant Jose Orozco-Lujan (Defendant) appeals from the district court’s

18 denial of his motion to suppress evidence. [RP 191–92; DS 2] Following the district
 1 court’s denial of Defendant’s motion, Defendant entered a conditional guilty plea to

 2 distribution of marijuana or synthetic cannabinoids. [RP 196, 200–02; DS 2] In this

 3 Court’s second notice of proposed disposition, we proposed to affirm the denial of

 4 Defendant’s motion to suppress and his conviction. [CN 1, 6–7] Defendant filed a

 5 memorandum in opposition, which we have given due consideration. Remaining

 6 unpersuaded, we affirm.

 7   {2}   Defendant asserts in his memorandum in opposition that his conviction must

 8 be reversed, because there was no testimony regarding whether the trained dog alerted

 9 differently to a controlled substance than to a concealed person. [MIO 2–3] Thus,

10 Defendant argues, the fact that the dog alerted first to Defendant’s vehicle, then to his

11 seat lacks “any meaningful evidentiary value[.]” [MIO 2–3] Defendant does not

12 explain how a lack of specificity about the type of contraband indicated by the dog

13 affects reasonable suspicion or why further detention based on the dog sniff was

14 unreasonable. We therefore conclude Defendant has failed to point out any actual

15 errors in fact or in law with this Court’s notice. See Hennessy v. Duryea,

16 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly

17 held that, in summary calendar cases, the burden is on the party opposing the proposed

18 disposition to clearly point out errors in fact or law.”).

19   {3}   Accordingly, for the reasons set forth in our notice of proposed disposition and


                                               2
1 herein, we affirm Defendant’s conviction.



2   {4}   IT IS SO ORDERED.

3                                             ________________________________
4                                             TIMOTHY L. GARCIA, Judge

5 WE CONCUR:


6 _______________________________
7 RODERICK T. KENNEDY, Judge


8 _______________________________
9 J. MILES HANISEE, Judge




                                          3